                                        Case 2:18-cv-07723-SJO-JPR Document 40-2 Filed 08/13/19 Page 1 of 6 Page ID #:504



                                           1   JINSHU ZHANG (Bar No. 166981)
                                               john.zhang@dentons.com
                                           2   JAE K. PARK (Bar No. 234474)
                                               jae.park@dentons.com
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704
                                               Telephone: (213) 623-9300
                                           5   Facsimile: (213) 623-9924
                                           6   William T. O’Brien (admitted pro hac vice)
                                               william.obrien@dentons.com
                                           7   Daniel Morris (admitted pro hac vice)
                                               daniel.morris@dentons.com
                                           8   1900 K Street, N.W.
                                               Washington, D.C. 20006
                                           9   Telephone: (202) 496-7500
                                               Facsimile: (202) 496-7756
                                          10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                               Attorneys for Petitioner
                                          11   Shanghai Qichengyueming Investment
                                               Partnership Enterprise (Limited Partnership)
         DENTONS US LLP




                                          12
           (213) 623-9300




                                          13                              UNITED STATES DISTRICT COURT
                                          14                             CENTRAL DISTRICT OF CALIFORNIA
                                          15
                                          16   Shanghai Qichengyueming Investment             Case No. 2:18-CV-7723 SJO (JPRx)
                                               Partnership Enterprise (Limited
                                          17   Partnership),                                  DECLARATION OF JAE K.
                                                                                              PARK IN SUPPORT OF
                                          18                        Petitioner,               APPLICATION FOR
                                                                                              APPEARANCE AND
                                          19           v.                                     EXAMINATION OF JUDGMENT
                                                                                              DEBTOR JIA YUETING
                                          20   Jia Yueting,
                                          21                        Respondent.
                                          22
                                                                                              Action Filed: September 5, 2018
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28                                                           DECLARATION OF JAE K. PARK IN
                                                                                                         SUPPORT OF APPLICATION FOR
                                                                                                    APPEARANCE AND EXAMINATION OF
                                                                                                       JUDGMENT DEBTOR JIA YUETING
                                               US_Active\112948373\V-1
                                        Case 2:18-cv-07723-SJO-JPR Document 40-2 Filed 08/13/19 Page 2 of 6 Page ID #:505



                                           1             I, Jae K. Park, declare:
                                           2             1.     I am an attorney admitted to practice before the courts of the State of
                                           3   California and this Court, and an associate at the law firm of Dentons US LLP,
                                           4   counsel of record for Petitioner Shanghai Qichengyueming Investment Partnership
                                           5   Enterprise (Limited Partnership) (“SQ”). Unless otherwise stated, all facts testified
                                           6   to are within my personal knowledge and, if called as a witness, I could and would
                                           7   competently testify to them.
                                           8             2.     The parties to this case resolved their claims through a consent
                                           9   judgment.
                                          10             3.     Pursuant to the terms of the consent judgment, which was filed on July
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   9, 2019, SQ was permitted to conduct enforcement discovery on June 3, 2019.
         DENTONS US LLP




                                          12             4.     On July 2, 2019, I wrote a letter to counsel for Respondent and
           (213) 623-9300




                                          13   Judgment Debtor asking for dates Mr. Jia is available for examination as the
                                          14   judgment debtor. Attached hereto as Exhibit 1 is a true and correct copy of my
                                          15   letter.
                                          16             5.     On August 1, 2019, counsel for Mr. Jia confirmed by email that Mr.
                                          17   Jia is available for examination on September 13, 2019. Attached hereto as Exhibit
                                          18   2 is a true and correct copy of Mr. Hale’s email to me.
                                          19             I declare under penalty of perjury under the laws of the United States of
                                          20   America that the foregoing is true and correct.
                                          21             Executed this 13th day of August, 2019, at San Diego, California.
                                          22
                                          23                                              /s/ Jae K. Park
                                          24                                              Jae K. Park

                                          25
                                          26
                                          27
                                          28                                                               DECLARATION OF JAE K. PARK IN
                                                                                                             SUPPORT OF APPLICATION FOR
                                                                                            -2-         APPEARANCE AND EXAMINATION OF
                                                                                                           JUDGMENT DEBTOR JIA YUETING
                                               US_Active\112948373\V-1
Case 2:18-cv-07723-SJO-JPR Document 40-2 Filed 08/13/19 Page 3 of 6 Page ID #:506




                        EXHIBIT 1

                                     -3-
Case 2:18-cv-07723-SJO-JPR Document 40-2 Filed 08/13/19 Page 4 of 6 Page ID #:507

   ffi                               Jae K. Park
                                     Senior Managing Associate
                                                                                                         Dentons US LLP
                                                                                                     4655 Executive Drive
                                                                                                                Suite 700
                                     jae.park@dentons.com                                           San Diego, CA 92121
                                     D   +1 619 595 8064                                                    United States
                                                                                                            dentons.com




   July 2, 2019

   BY E.MAIL AND U.S. MAIL



   Daniel Scott Schecter, Esq.                                MichaelA. Hale, Esq.
   R. Peter Durning, Jr., Esq.                                LATHAM & WATKINS LLP
   LATHAM & WATKINS LLP                                       355 South Grand Ave., Suite '100
   10250 Constellation Boulevard, Suite 1100                  Los Angeles, CA 90071
   Los Angeles, CA 90067


          Shanqhai Qichenqyueminglnvestment Partnersh ip Enterprise v' J ia
                                                                            Yuetinq
   Re:

   Dear Counsel

                                                                 judgment, on June 3' 2A19' Petitioner may
   As you know, pursuant to the terms of the parties' consent
                                                                                may file the consent judgment
   oegin conducting enforcement discovery, and on July 9, 2019, Petitioner
   and take steps to enforce the same. Although we recognize that
                                                                       the parties are engaged in settlement
                                                                                           discovery on a
   discussions, petitioner intends to exercise its rights to conduct enforcement-related
                                                                             production of documents, and we
   parallel track. Accordingly, we recently served a set of requests for the
   write today to coordinate Mr. Jia's judgment debtor examination.

                                                                       2019, Mr' Jia is available for
   Please provide us with dates in the months of August and september,
   examination. Thank You.

                                                           Sincerely,

                                                           DeNIONS US LLP


                                                                         K
                                                           Jae K. Park




   I12718404W-l




                                                       -4-


   LsrrainRoncoretr'HarniltonHarrison&MathewslMardorrlootooBalgolrinlF|PRP>Zain&co'>DelanyLaw>DinnerMartinl"Maclay
                                                                                                >oFFpadners
   Murray&gponsrcattonarrioiiitt*a,intMuitor>criti*riaiacot"ttenas>LopezvelardelRodyk>Bookol
Case 2:18-cv-07723-SJO-JPR Document 40-2 Filed 08/13/19 Page 5 of 6 Page ID #:508




                       EXHIBIT 2

                                      -5-
       Case 2:18-cv-07723-SJO-JPR Document 40-2 Filed 08/13/19 Page 6 of 6 Page ID #:509


Park, Jae K.

From:                                    Michael.Hale@lw.com
Sent:                                    Thursday, August 01,2019 3:10 PM
lo:                                      Park, Jae K.
Cc:                                      DAN I EL.SCHECTER@ lw.com; Peter.Durning @ lw.com
Subject:                                 RE: Shanghai Qichengyueming v. Jia Yueting - First RFP




Jae,


We have conferred with our client and September 73,z}tg works for the judgment debtor exam

Thanl<s,
Michael


From: Park, Jae   <jae.park@dentons.com>
                  K.
Sent: Thursday, July t8,201-9 5:02 PM
To: Hale, Michael (LA) <Michael.Hale@lw.com>
Cc: Schecter, Daniel (CC)<DANIEL.SCHECTER@lw.com>; Durning, Peter
                                                                  (LA) <Peter.Durning@lw.com>

Subject: RE: Shanghai Qichengyueming v. Jia Yueting - First RFP

Michael

                                                                       to respond to its requests for the production of
As we discussed yesterday, petitioner will agree to a two week extension
                                                                                                       Petitioner will
documents. lf Respondent provides a firm date for the judgment debtor exam within those two weeks,
                                                                                                                  will
grant a further one week extension. Thus, Respondents'responses are now due August 5,2a19, and that deadline
                                                                          judgment debtor exam prior to August 5,
be extended to August 12,2O1g if Respondents provides a firm date fcr the
2019.

Thanks.

Jae



 FlFr-FtX5frItr        Jae K. Park

                       D +1 619 S95     8064    |   M +1   858254A710        |   O LA +   12132/36A84         |   US lnternai38064
                       jae.park@dentons.com
                             I
                       Bio Website
                       Assistant: Lucy Valdez +1 619 533 7363

                       Dentons U$ LLP
                       4655 Executive Drive, Suite 700, San Diego. CA92121
                                                                                              >            & Co' >
                       Larrain Rencoret > Hamilton Harrison & Mathews > Mardemootoo Balgobin HPRP)'Zain
                                                                                                  >       >
                                                                                                    Mufioz Cardenas
                       Delany Law > Dinner Martin > Maclay Murray & Spelq> Gallo Barrios Pickmann
                       & Cardenas > Lopez Velarde > Rodyk > Boekel > OPF Partners
                                                                                                                member firms and affiliates' This
                       Dentons is a glabal legal practice providing client services worldwide ihrough its
                                                       prciected  by  legal privilege.  lf you are not ihe intended  recipient, disclosure,
                       **uii ,"uV ne"confiOeritiaiand                                                                    copy from your sy$tem'
                                                  u** are prohibited;  pl*"se  notify  us  immediately  and  delete this
                       ccpying, di"tribution 61ni
                       Please see dentons.com fcr Legal Notices.

                                                                         1

                                                                      -6-
